Citation Nr: 0418498	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  98-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for alcohol abuse 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an increased rating for PTSD, evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In a decision dated September 23, 1999, the Board denied the 
veteran's claim for, inter alia, secondary service connection 
for alcohol abuse due to PTSD, and for a rating greater than 
30 percent for PTSD prior to September 2, 1997, and a rating 
greater than 50 percent for PTSD from September 2, 1997.  
Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2001, the VA General Counsel filed a motion for partial 
remand and to stay proceedings.  Specifically, the motion 
moved to vacate the portions of the September 1999 Board 
decision related to the issues noted above and to remand 
those issues for readjudication in light of the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  As to other issues that were decided by the 
Board in September 1999, the motion noted that those issues 
were not pursued by the veteran and were considered 
abandoned.  

The Court originally issued an order granting the General 
Counsel's motion in March 2001.  The order found that the 
other issues decided by the Board in September 1999, and not 
raised by the veteran on appeal, were considered abandoned.  
In regard to the issues on appeal, the Court vacated the 
Board's decision with respect to those issues and remanded 
the case for readjudication, to include consideration of the 
VCAA.  

The Court, sua sponte, issued a second order in May 2001.  
The second order revoked the March 2001 order.  However, the 
Court held that all issues other than the secondary service 
connection claim for alcohol abuse and a claim for a rating 
greater than 50 percent for PTSD were abandoned by the 
veteran.  The order specifically vacated the September 1999 
Board decision as to the claim of service connection for 
alcohol abuse as secondary to PTSD and the claim for a rating 
greater than 50 percent for PTSD.  Those two issues were 
remanded to the Board for readjudication consistent with the 
order.

The Board wrote to the veteran's attorney in September 2001 
and advised him that he had 90 days to submit additional 
evidence or argument in regard to the veteran's appeal.  The 
attorney did not respond to the Board's letter.

The Board advised the veteran that it would conduct 
additional development of his claim at the Board in November 
2002.  The development was based on then recently issued 
regulations that authorized such development.  The United 
States Court of Appeals for the Federal Circuit invalidated a 
portion of the development regulations in May 2003.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, the veteran's 
case was remanded to the RO to conduct the necessary 
additional development in August 2003.  The case is again 
before the Board for appellate review.

Finally, the Board notes that a VA examiner opined in April 
1995 and again in November 1997 that the veteran had an 
adjustment disorder or a bipolar disorder, that was likely 
related to military service or to service-connected PTSD.  
Further, the same examiner found that the adjustment /bipolar 
disorder was related to the veteran's use of alcohol.  The 
Board finds that the VA examination reports raise the issue 
of possible entitlement to service connection for an 
adjustment disorder/bipolar disorder with a possible 
secondary issue of entitlement to alcohol abuse as secondary 
to such a disorder.  The issue has not been developed or 
certified on appeal and is referred to the RO for such 
further development as may be necessary.


FINDINGS OF FACT

1.  The veteran's alcohol abuse is not caused or made worse 
by his service-connected PTSD.

2.  The veteran's service-connected PTSD is manifested by 
hypervigilance, irritability, nightmares, occasional 
flashbacks, and some sleep disturbance.

3.  The veteran's PTSD is not manifested by symptoms such as 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.


CONCLUSIONS OF LAWS

1.  Alcohol abuse is not proximately due to or the result of 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2003).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130 (Diagnostic Code 9411) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from January 1969 to 
January 1971.  His service included active combat duty in the 
Republic of Vietnam.  The veteran was awarded a Bronze Star 
medal with a "V" device, two Purple Hearts, and the Combat 
Infantryman Badge (CIB).  

The veteran submitted his original claim for service 
connection for PTSD in March 1995.  He was afforded a VA 
examination in April 1995.  In his summary, the examiner 
reported that the veteran had a mixed picture of depression, 
mood shifts, and problems with impulse control, particularly 
in regard to aggression and a PTSD profile.  The examiner 
said that it was his impression that the veteran had an 
affective disorder that dated back to his period of military 
service.  The affective disorder was best described as a 
bipolar disorder of moderate severity.  He recommended that 
the veteran have further psychiatric evaluation and be given 
a trial of mood modulator.  He added that the veteran's 
drinking had been chronic since his discharge from service 
and might well be an attempt to manage the anxiety associated 
with his PTSD and also to provide modulation of mood due to 
his bipolar problem.  The examiner said that the veteran's 
PTSD provided some hindrance of his ability to conduct 
interpersonal relationships and also employment.  He said 
that it appeared from the history that the veteran's 
affective disorder began during the course of his military 
service.  The examiner provided diagnoses of PTSD, moderately 
severe, service connected; bipolar disorder alternating, mild 
severity, probably service connected; and, chronic alcohol 
dependence, moderate severity.

The RO granted service connection for PTSD in June 1995.  The 
veteran was assigned a 10 percent disability rating.  The 
rating decision did not address the examiner's findings 
regarding bipolar disorder and alcohol dependence.

The veteran submitted his current claim for an increased 
rating for his service-connected PTSD in February 1997.  The 
RO wrote to the veteran and asked that he identify any 
evidence of treatment to support his claim for an increase.  
The veteran responded in March 1997 that he had not received 
medical treatment for his PTSD lately and that he dealt with 
it on his own.  He said that whenever he was depressed he 
would consume alcohol.  He added that he had noticed that he 
was drinking more of late.

The veteran was afforded a VA PTSD examination in April 1997.  
The veteran related a history of his military combat duties 
in Vietnam.  The veteran was employed in the construction 
field.  He had been married twice with his last marriage 
ending in 1986.  He had maintained other relationships since 
that time.  The veteran reported that he started drinking at 
age 19 and his last drink was the day before his examination.  
He reported that he had undergone treatment for his drinking 
several times.  He had also had legal problems related to his 
drinking.  The veteran said that he continued to experience 
nightmares and dreams regarding his Vietnam experiences.  He 
said that he had difficulty sleeping and would wake up all 
the time.  He said that he was hypervigilant and always ready 
to fight.  He said he could control his responses if he knew 
what was going to happen.  The examiner reported that the 
veteran seemed to be quite upset and evasive over some of his 
answers.  The examiner said that the veteran just did not 
want to talk about it anymore.  At that time he (the 
examiner) was the only one the veteran said he had spoken to 
in the last 20 years relating to his combat experience.

The mental status examination showed that the veteran was not 
in acute distress.  The examiner said that he observed no 
abnormal movements or mannerisms.  The veteran's affect was 
described as quite blunt and somewhat angry.  His mood was 
appropriate to his affect.  The veteran was said to be 
oriented times three.  His memory and recall were noted to be 
"probably" within acceptable range.  His attention and 
concentration were also said to be adequate.  The examiner 
said that the veteran's insight and judgment were quite fair.  
The veteran had a lot of resentment over his current 
situation and after his military service.  He had no positive 
goals in life. The examiner provided Axis I diagnoses of 
moderate PTSD, prolonged adjustment disorder with mixed 
emotional feature, and alcohol dependence, continuous and 
chronic.  He also provided an Axis II diagnosis of 
personality disorder, not otherwise specified (NOS), with 
indication of antisocial, passive aggressive, and explosive 
personality traits.  The examiner provided a Global 
Assessment of Functioning (GAF) score of 70 with 80 being the 
highest in the last year.

The examiner also provided a summary wherein he said that the 
veteran had indications of continuing PTSD.  He said that 
there was also a definite alcohol dependency that had 
apparently not responded to several treatments in the past.  
The veteran continued to have an antisocial personality 
disorder with passive aggressive and explosive components.  
The veteran's current lifestyle along with his social, 
family, and industrial functioning were all compromised, as 
was his level of productivity and employability.  The 
examiner said that, while the circumstances surrounding the 
veteran's lifestyle after his military service showed a 
progressive deterioration in all of his levels of 
functioning, it appeared that this could not all be directly 
related to his PTSD.  He said that the influence of alcohol 
and the veteran's antisocial personality were high on the 
list of factors which had invariably affected the veteran's 
productivity and continuing stability.  He recommended that 
the veteran be maintained at his 10 percent rating until he 
was able to remain sober for at least a period of six months 
to one year.  At that time he could be reevaluated.  Finally, 
the examiner opined that a lot of the veteran's deterioration 
in compensation in his current functioning was attributed to 
his continued chemical dependency.  Should the veteran remain 
sober in the next six months to one year, a reevaluation 
might be necessary to preclude alcoholism as a major factor 
in his continuing episodes of PTSD.

VA treatment records and discharge summaries for the period 
from May 1990 to June 1997 were associated with the claims 
file in July 1997.  The discharge summaries pertain to three 
periods of inpatient treatment provided for alcohol 
rehabilitation.  The veteran was inpatient from September to 
October 1991.  The summary noted that the veteran had been 
through the treatment program multiple times in the past.  He 
had a history of missing some work secondary to his use of 
alcohol but had never been fired for drinking.  The veteran 
said that he started drinking some "home brew" at 
approximately age 13.  He said that he drank a case of beer 
per week during high school.  The summary also reported that 
the veteran said he used alcohol in very small amounts in the 
service and denied any problems with alcohol in service.  He 
was noted to be employed by a construction company.  There is 
no mention of the veteran's combat service in Vietnam, PTSD 
or any other psychiatric diagnosis outside of alcohol 
dependency.

A second summary, for a period of hospitalization from August 
to September 1992, noted that the veteran had been sober from 
September 1991 until three to four weeks prior to his 
admission.  Again there was no reference to any other 
psychiatric condition other than alcohol dependence.  A third 
discharge summary reported on a period of hospitalization 
from May to June 1994.  The veteran came into the treatment 
program at the recommendation of his attorney.  He had 
assault charges pending at the time.  He had been sober for 
approximately 7 1/2 months after his treatment in 1992.  He was 
noted to have served in combat from 1969 to 1970.  The 
veteran again related that he had begun drinking alcohol when 
he was 13.  He said that he used illicit drugs during his 
service but had not used illicit drugs since 1987.  He said 
that he had continued a regular drinking pattern since his 
discharge, with numerous problems as a result.  He lived with 
a girlfriend and worked a steady job.  Several problems were 
addressed in the summary.  One problem noted the veteran's 
repeated assaults of others while drinking and the resulting 
problems.  Another was that the veteran was in denial about 
what he believed and what he chose to do to support his 
beliefs.  Also, Vietnam combat issues continued to unbalance 
the veteran.  It was noted that the veteran had not continued 
with post-combat therapy at the veterans' center.  The 
prognosis was listed as fair to guarded contingent upon the 
veteran strictly following his aftercare plan.

The VA treatment records related primarily to treatment for 
physical conditions.  The records did show aftercare 
evaluations from July 1991 to June 1995.  A psychology note, 
dated May 7, 1997, reported that the veteran asked to be seen 
right away.  He had been on probation for assault and had had 
an altercation with his ex-wife.  A judge had indicated that 
he should attend a 28-week program for domestic violence and 
pay the $450 for the program.  The veteran was checking to 
see if VA could provide the therapy.  He also felt that part 
of the issue was based on his PTSD.  The veteran was advised 
that he would not be seen for therapy if he was either 
drinking or using drugs.

The veteran's PTSD rating was increased to 30 percent in 
August 1997.  The rating was made effective as of February 
10, 1997.

The RO requested treatment records from the Vet Center-
Outreach in August 1997.  A response to the request was 
received in September 1997.  The response came from a 
readjustment counseling specialist who evaluated the veteran 
beginning in 1991 and ending in 1993.  The letter noted that 
the veteran was referred to the Vet Center by VA to review 
issues regarding the veteran's service in Vietnam and PTSD.  
It was noted that, at the time, the veteran was dealing with 
PTSD issues; however, the veteran had limited contact with 
the center and attended one group session in 1993.

The veteran was afforded a VA psychiatric examination in 
November 1997.  The examiner had previously evaluated the 
veteran in April 1995.  The examiner gave a detailed summary 
of the veteran's combat experiences in Vietnam, to include 
being wounded and involved in a number of extremely traumatic 
incidents.  The examiner remarked that the veteran had a pre-
induction mental status where there was some evidence of mood 
shifting and irritability; however, this appeared to be quite 
mild.  He said that subsequent to the veteran's discharge 
from service he had had some alcohol dependence with multiple 
treatments for this.  He said that the veteran also had 
chronic PTSD that had seriously interfered with both his 
employment and interpersonal relationships.  The veteran had 
had an ongoing depression that had never received treatment 
and also marked irritability and mood shifts.  The veteran 
continued to experience nightmares and flashbacks with the 
frequency varying depending on immediate stressors.  The 
veteran had no ability to recall aspects of the trauma but 
did have marked diminished interest in activities and a 
restricted range of affect since discharge.  The veteran had 
also had marked difficulty with sleeping on an ongoing basis 
with intermittent waking, restlessness and perspiring during 
the night.  The examiner stated that irritability and control 
of anger had been a symptom that had been quite severe since 
discharge, and hypervigilance and exaggerated startle 
response were also a part of the clinical picture.  The 
veteran was employed for a fair portion of the time, but his 
problems with irritability, drinking and tension did 
interfere with his ability to be employed.  They also 
certainly interfered with his capacity for interpersonal 
relationships.

The examiner reported that the veteran was friendly and 
cooperative throughout the interview.  He said that the 
veteran had an edge of hostility and reported that many 
people felt that he was intimidating.  The veteran had 
moderate depression with some evidence of mood shifts during 
the evaluation and also moderate anxiety.  The examiner said 
that the veteran was able to pursue a goal idea without any 
marked tangentiality and there was no evidence of any 
underlying thought disorder.  The fund of general information 
was good; recent and remote memory were noted to be intact.  
The veteran's abstract conceptualization was said to be 
satisfactory.  The veteran denied any hallucinations, 
delusions or suicidal ideation.  He did not give a history of 
any marked obsessive-compulsiveness.  His insight was judged 
as considerably impaired and his judgment intact with some 
tendency for denial.  The examiner provided Axis I diagnoses 
of chronic PTSD, moderate to severe, probable bipolar 
disorder, moderate to severe, probably secondary to PTSD, 
untreated, and chronic alcohol dependence.  He provided a GAF 
score of 60.

The examiner also stated that the veteran had a long history 
of psychological difficulty that dated back to his military 
service.  In addition to his PTSD, the veteran was noted to 
have anxiety, mood shifts, marked irritability and some poor 
impulse control.  It was also noted that alcohol use had been 
an ongoing habit.  The examiner noted that the focus in the 
past had been primarily on treating the veteran's alcohol 
dependence.  He suggested the focus be redirected on the 
veteran's depression and mood shifts.  He said that there was 
a considerable possibility that the veteran had a bipolar 
disorder and that this was responsible for his mood shifts, 
irritability and to some degree his alcohol dependence.  He 
recommended a trial of several medications and felt that the 
medications would offer an opportunity to also decrease the 
veteran's depression.  He opined that the veteran had 
considerable disability and really needed some more active 
treatment and evaluation.  He felt that the veteran should 
have a psychological evaluation to test for a bipolar 
problem.

The Board conducted additional development of the veteran's 
claim in July 2002.  Specifically, the Board wrote to the 
veteran November 2002 (the letter was resent to a different 
address in March 2003) and advised him that such development 
would occur.  He was asked to identify any source of evidence 
of treatment where records could be obtained.  He was 
requested to sign a release form to allow records to be 
obtained from the Nebraska Department of Education, 
Disability Determinations Section.  The veteran was also 
provided with a copy of the VCAA.  The veteran's attorney 
responded in April 2003 by submitting several signed VA Forms 
21-4142, but with no facility identified.  No additional 
evidence was submitted.

As part of the Board's development, VA records for the period 
from November 1979 to August 2002 were associated with the 
claims file in October 2002.  Included in the records were 
discharge summaries for four periods of treatment for alcohol 
dependence.  The first summary was for treatment for a period 
from November 1979 to December 1979.  A history noted 
moderate drinking prior to one year before admission.  The 
veteran's service in Vietnam was noted for potential 
herbicide exposure.  A second summary reported on a period of 
hospitalization in July 1986.  His prior treatment in 1979 
was noted and that the veteran had remained sober for 6 1/2 
years.  The veteran underwent detoxification.  The summary 
noted that the veteran seemed to have a good understanding of 
his problem; however, he needed to address his relationships 
toward others, and Vietnam and drinking problems.  The 
veteran was later hospitalized twice in 1988 for treatment of 
his alcohol abuse.  The first time was from June to July 1988 
and the second time was in August 1988.  Neither summary 
provided any background information as to the cause or 
reasons for the veteran's alcohol abuse.  Nor was any other 
psychiatric diagnosis provided other than alcohol dependence.

Prior to 1998, the treatment records primarily related to 
treatment and evaluation of the veteran's physical conditions 
and aftercare appointments.  The aftercare entries documented 
the veteran's progress toward remaining sober and his current 
situation.  There were no psychiatric findings provided to 
assess his mental health in regard to his PTSD.

The veteran was seen in the psychiatric clinic in May 1998.  
He was pending sentencing as a result of an assault in 
January 1998.  The veteran was noted to be taking Lithium.  
At the time of evaluation he was noted to be courteous, 
polite, mild mannered, alert and coherent.  The assessment 
was bipolar disorder and antisocial personality disorder.  
The veteran was assigned a GAF of 60.  The veteran was then 
followed on a regular basis as an outpatient in a psychiatric 
clinic through July 2002.  An entry dated in August 1998 
noted that the veteran was taking 600 milligrams (mg) of 
Lithium in the morning at 900 mg at night.  He said that this 
had significantly changed his life.  He was able to handle 
his anger much better and his frustration and intolerance had 
improved.  He was self-employed doing concrete work, and he 
lived in a cabin by himself.  The impression was chronic 
PTSD.

The veteran was evaluated by a new psychiatrist in April 
1999.  The psychiatrist noted that little history was taken 
at that time although the veteran provided a history of his 
time in service and in Vietnam.  The assessment was chronic 
severe PTSD, combat related.  The psychiatrist also stated 
the veteran might also have additional bipolarity.  In May 
1999, the veteran was noted to be in good spirits.  He had 
recently received a 100 percent disability rating and had 
used his back pay to purchase a home in a small town.  The 
veteran was noted to be sleeping well because of a change in 
his medication.  The assessment was bipolar disorder and 
PTSD.  The veteran was seen in the mental hygiene clinic in 
October 1999.  He said he was getting along well in his new 
home.  He was getting to know people in the town and going to 
the American Legion and Veterans of Foreign Wars posts.  He 
said that life in the town was at a much slower pace and that 
he felt at home and safe there.  The assessment was bipolar 
disorder, hypomanic type with mood as pretty stable, and PTSD 
was also noted as stable.  The psychiatrist provided a GAF 
score of 60 and noted that it was unchanged.  In February 
2000 the veteran reported that the holidays had not been good 
because he was by himself too much.  He had recently broken 
up with one girlfriend but had a new girlfriend.  He had been 
hunting and was getting to know and like his neighbors.  PTSD 
was described as not too active.  The assessment was bipolar 
disorder, hypomanic type and PTSD.  Both were described as 
stable.  A GAF score of 55 was assigned.  The veteran was not 
seen again until July 2001.  The veteran was described as 
happy and hearty.  He was still sleeping well with his 
medication.  He was also still taking his Lithium.  He 
admitted to still drinking.  He had found a new girlfriend, 
started to attend church weekly and had converted to her 
religion.  He said he would never have done that before or be 
around people or be in crowds in a congregation.  The 
assessment was bipolar disorder type I, euthymic.  A GAF 
score of 55 was assigned.  At a January 2002 clinic visit the 
veteran's symptoms and situation were essentially unchanged.  
The assessment was PTSD and bipolar disorder, stable, with a 
GAF of 55.  A final mental health clinic note was dated in 
July 2002.  The veteran had not refilled his Lithium 
prescription.  He said he had had a pretty bad time lately.  
He was having difficulty with his ex-wife.  He had also 
broken up with his girlfriend over his drinking.  She wanted 
him to quit completely, but he still drank on a regular 
basis.  He said he said no trouble with drinking or 
intoxication.  His mood was described as fairly stable.  
Without his Lithium he had ups and downs, but had not been 
getting into trouble.  The assessment was PTSD and bipolar 
disorder, with a GAF of 55.

As noted in the Introduction, the Board denied the veteran's 
claim in regard to the issues on appeal in September 1999.  
The Court vacated the decision and remanded the case to the 
Board for additional development.  The decision by the United 
States Court of Appeals for the Federal Circuit (CAFC) in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), invalidated a portion of the 
Board's development regulations in May 2003.  Accordingly, 
the case was remanded to the RO for the necessary development 
in August 2003.

The RO wrote to the veteran in December 2003.  He was 
provided notice of the evidence necessary to substantiate his 
claim.  He was advised as to what evidence VA would obtain 
and what he needed to submit.  He was asked to either obtain 
the records from the Nebraska Department of Education or 
provide authorization for the RO to obtain those records.  He 
was informed of the evidence of record.

Associated with the claims file is a letter from the 
veteran's attorney to the veteran dated in December 2003.  
The letter acknowledged that the Board directed that the RO 
afford the veteran a current VA psychiatric examination as 
part of its remand.  The letter advised the veteran to obtain 
his own examination and to take the Board's remand to the 
examination in order to have the examiner address the Board's 
questions.  The letter further identified several 
psychologists that had been used by the law firm in the past.  

Records from the Social Security Administration were received 
in February 2004.  They consisted of a Disability 
Determination and Transmittal Form SSA-831-C3, a SSA 
disability examination dated in September 2001, and VA 
records for the period from August 1992 to May 2003.  The 
Disability Determination and Transmittal form, dated in 
October 2003, noted that the veteran was considered to be 
disabled as of June 1, 2001.  His disabilities were listed as 
osteoarthritis of the knees and degenerative joint disease 
(DJD) of the lumbar spine.  There was no mention of any type 
of psychiatric disorder as contributing to the veteran's 
disability status.  The September 2001 SSA examination 
addressed the veteran's physical limitations.  The veteran's 
past treatment for alcohol dependency, PTSD and bipolar 
disorder was not mentioned.  A diagnosis of "probably 
bipolar personality", by history was listed.  Included in 
the records was a Daily Activities and Symptoms Report 
completed by the veteran in August 2001.  The veteran listed 
the limitations on his activities.  The limitations were 
predominantly related to his orthopedic problems.  The 
veteran did say that he went to church every Sunday and had 
missed three Sundays in the last two years.  He noted that he 
was currently service-connected for PTSD, including anxiety 
and depression.  He said that he was receiving medications 
for these conditions from VA.  He also reported that he saw a 
psychiatrist on a regular basis.

The VA records, dated after July 2002, reflect that the 
veteran was seen in the mental hygiene clinic in January and 
April 2003.  The veteran's bipolar disorder and PTSD were 
both noted as stable with a GAF score of 55 provided at both 
visits.

VA treatment records for the period from September 2002 to 
February 2004 were associated with the claims file in March 
2004.  A PTSD clinic note, dated in July 2003, reported that 
the veteran was in a stable relationship with a woman who had 
encouraged him to make a lot of changes.  This included 
converting to her religion and attending church regularly.  
The veteran reported that his mood had been pretty stable and 
that he had had no manic or hypomanic episodes, or sustained 
depression or dysphoria.  The assessment was PTSD and bipolar 
disorder, stable, with a GAF score of 57.  In October 2003 
the veteran was noted to be doing well and was happy with his 
current relationship and with his town.  He had cut back on 
his drinking through the influence of his girlfriend.  His 
mood had remained even.  Only bipolar disorder was provided 
as an assessment and it was noted to be stable.  A GAF of 57 
was assigned.  The last outpatient entry was dated in 
February 2004.  The veteran still worked as a weather 
observer, was with the same program and continued to attend 
church regularly.  He was saddened recently when his hunting 
dog was killed.  The veteran tended to avoid any news about 
politics and war, as it tended to be too disruptive and made 
him angry.  He still had nightmares that would awaken him in 
a sweat.  He still tended to keep away from others unless he 
knew and trusted them.  He was comfortable in the small town 
where he lived.  The assessment was stable bipolar disorder.  
A GAF score of 50 was provided.

The veteran failed to report for a scheduled VA examination 
in March 2004.

The veteran was issued a supplemental statement of the case 
(SSOC) in March 2004.  His claim for an increased rating for 
his PTSD and his claim for service connection for alcohol 
abuse remained denied.  The SSOC noted that the veteran had 
failed to respond to the ROs December 2003 VCAA letter.  The 
SSOC further noted that the veteran had failed to report for 
his scheduled examination in March 2004.

The veteran's attorney electronically mailed a document that 
was a pro forma notice of disagreement dated in April 2004.  
The document did not identify a particular rating action that 
was the basis for any disagreement or identify any specific 
disagreement.  The document also requested that the veteran 
be afforded a review by a Decision Review Officer (DRO).  The 
veteran's attorney electronically mailed a second document, 
also in April 2004, wherein he waived the 60-day period 
provided to respond to the SSOC.  He requested that the case 
be immediately docketed to the Board.

II.  Analysis

A.  Alcohol Abuse

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service, but no compensation shall be paid if 
the disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, 
a disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2003).  Further, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Entitlement to 
service connection for alcohol abuse requires additional 
consideration.

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301 (2003).  

Previously, VA's General Counsel had concluded that, under 
section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Public Law No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, the payment of compensation for a disability that 
was a result of a claimant's own alcohol or drug abuse was 
prohibited, effective for claims filed after October 31, 
1990.  This included whether compensation was claimed on a 
direct or secondary basis.  See VAOPGCPREC 2-97.  

In February 1998 the VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. 
§ 105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.  The opinion 
also held that, for purposes of all such VA benefits other 
than disability compensation, the provisions of section 8052, 
and as implemented, did not preclude eligibility based on a 
disability, secondarily service connected under 38 C.F.R. 
§ 3.310(a) as proximately due to or the result of a service-
connected disease or injury.

In a 1998 decision, the Court upheld that opinion in regard 
to the prohibition on payment of disability compensation and 
the establishment of service connection on a secondary basis 
for VA benefits other than disability compensation.  See 
Barela v. West, 11 Vet. App. 280 (1998) (service connection 
for alcohol and drug abuse can be established; the statutes 
only prohibit the payment of compensation for disability due 
to alcohol or substance abuse, not a grant of service 
connection for such disability from which other, ancillary 
benefits could be awarded).  The Court also held that 
38 U.S.C.A. § 1110 prohibited the payment of compensation for 
a disability due to abuse of alcohol or drugs which was 
secondarily service connected pursuant to 38 C.F.R. 
§ 3.310(a) or an increase in a rating for service-connected 
PTSD based on the alcohol abuse being a manifestation of PTSD 
symptomatology.  Barela, at 282.

VA's General Counsel issued a subsequent opinion in June 1999 
that held that section 8052 prohibited payment of disability 
compensation for service-connected disability that was the 
result of a veteran's own abuse of alcohol or drugs and 
precluded direct service connection of a substance abuse 
disability for purposes of all VA benefits.  Section 8052 did 
not preclude service connection under 38 C.F.R. § 3.310(a) 
for a substance abuse disability that was proximately due to 
or the result of a service-connected disease or injury.  Such 
a disability could be service connected under section 
3.310(a) but disability compensation could not be paid for 
such a disability.  VAOPGCPREC 7-99.  The opinion further 
held that the aggravation of a substance abuse disability by 
a service-connected disability could be service connected 
under section 3.310(a) for purposes of all VA benefits.  
Disability compensation could not be paid for such 
aggravation.  Id.

The CAFC overruled the Court's interpretation of 38 U.S.C.A. 
§ 1110 (that § 1110 prohibited compensation for a disability 
in any way related to alcohol or drug abuse) in Allen v. 
Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001) reh'g denied, 
268 F.3d 1340 (Fed. Cir. 2001 (en banc).  The CAFC analyzed 
the content of 38 U.S.C.A. § 1110 and noted that the section 
says that compensation will be paid for a disability caused 
by an injury suffered or disease contracted in the line of 
duty.  Compensation is precluded if the disability is caused 
by the veteran's own abuse of alcohol or drugs.  Id. at 1376.  

The appellant's situation in Allen involved analysis of his 
claim that his alcohol abuse was the result of his service-
connected PTSD.  The CAFC noted that the appellant's 
disability in Allen, was different from one where a veteran 
consumes alcohol willfully (causing a primary alcohol abuse 
disability) or one where a veteran later develops a 
disability as a result of the willful consumption of alcohol 
(such as liver disease).  In remanding the case the CAFC 
directed that if VA found the veteran's alcohol abuse 
disability resulted from his PTSD (a disability resulting 
from a disease contracted in the line of duty) then it could 
not be found to be a disability resulting from alcohol or 
drug abuse.  The CAFC said that the two categories of 
causation were mutually exclusive.  Id. at 1377.  In 
conclusion the CAFC stated:

We therefore conclude, based on the 
language of the statute and the 
pertinent legislative history, that 
38 U.S.C. § 1110 does not preclude 
compensation for an alcohol or drug 
abuse disability secondary to a 
service-connected disability or use 
of an alcohol or drug abuse 
disability as evidence of the 
increased severity of a service-
connected disability.  We would 
stress that the holding of the case 
is quite limited.  Veterans can only 
recover if they can adequately 
establish that their alcohol or drug 
abuse disability is secondary to or 
is caused by their primary service-
connected disorder.  We foresee that 
such compensation would only result 
where there is clear medical 
evidence establishing that the 
alcohol or drug abuse disability is 
indeed caused by a veteran's primary 
service-connected disability, and 
where the alcohol or drug abuse 
disability is not due to willful 
wrongdoing.

Allen, 237 F.3d at 1381.

Consequently, the current state of the law is such that 
disability compensation can be paid for an alcohol or drug-
related disability that is secondary to, or aggravated by a 
service-connected disability.

The Board notes that the veteran's case was remanded so that 
a VA medical opinion could be obtained in this case.  
However, the veteran's attorney representative urged him to 
obtain a private examination instead and the veteran failed 
to report for a VA examination.  The veteran failed to 
provide a private medical opinion to support his contentions.  
Thus the Board is required to evaluate the claim for service 
connection based on the available record.  See 38 C.F.R. 
§ 3.655(b) (2003).

In this case, the evidence does not establish that the 
veteran's alcohol abuse (alcohol dependence) is due to, or 
aggravated by his service-connected PTSD.  There is no 
objective medical evidence of record to show a direct or 
aggravating relationship.  In fact, the medical evidence of 
record suggests a relationship between the veteran's 
diagnosed bipolar disorder and his alcohol abuse.  Although 
the April 1995 VA examiner noted that the veteran's drinking 
might be an attempt to manage anxiety associated with PTSD, 
it was noted that it might also have provided modulation of 
mood problems due to the veteran's bipolar disorder.  An 
April 1997 VA examiner suggested in his opinion that further 
evaluation was required to determine any role of alcoholism 
in the continuing episodes of PTSD, and a November 1997 
examiner indicated that there was a considerable possibility 
that the veteran's bipolar disorder was responsible for his 
alcohol dependence.  This sort of evidence tends to show that 
the veteran's alcohol abuse was more likely related to his 
attempt to control mood problems due to the bipolar disorder, 
not PTSD.  As noted above, the Board sought additional 
medical opinion evidence on this point, but the Board's 
efforts were thwarted by the veteran.  Given the available 
record, including the possibilities as articulated by the 
examiners noted above, the Board concludes that the weight of 
the evidence is against the claim.  While there is some 
evidence that appears to support the veteran's contentions, 
the totality of the evidence tends to show that alcohol abuse 
was more likely due to the bipolar disorder than due to PTSD.

The veteran's prior attorney representative also argued that 
the veteran's alcohol abuse was a symptom of his service-
connected PTSD.  There is no objective evidence of record to 
support this contention.  The several VA discharge summaries 
that relate to alcohol rehabilitation did not provide any 
such connection.  The numerous outpatient treatment records 
and the several VA examinations also do not support such a 
conclusion.  

In summary, the interpretation of the legal authority 
relating to claims for alcohol and drug-related disability 
has evolved to the veteran's favor since his claim was 
originally before the Board in September 1999.  However, 
despite the favorable interpretation provided by the CAFC in 
Allen, the evidence does not support the veteran's 
contentions that his alcohol abuse is due to or aggravated by 
his PTSD or that it is a symptom of his PTSD.  In the absence 
of such evidence, his claim must be denied.

B.  PTSD

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 
is defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupations, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
51 - 60 is defined as "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  A GAF score of 41 - 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.  

Under Diagnostic Code 9411, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Diagnostic Code 9411.

In regard to a rating in excess of 50 percent, the veteran 
was not receiving any outpatient treatment at the time he 
submitted his claim in February 1997.  He had had a brief 
association with a Vet Center several years earlier.  He 
approached the VA mental health clinic in May 1997 seeking 
assistance as a result of legal difficulties in the 
community.  The veteran was then begun on a period of 
essentially regular outpatient care for his psychiatric 
complaints.

The evidence of record does not support a rating in excess of 
50 percent for the veteran's PTSD.  The VA outpatient 
treatment records show that the veteran's condition became 
stable with the addition of Lithium as part of his treatment 
protocol.  The numerous mental health clinic entries record 
the veteran as doing well in a new home and with his new 
neighbors.  The veteran has enjoyed a longstanding 
relationship with a new girlfriend, converted to her religion 
and by his own statement in the SSA records and VA records 
attends church on a regular basis.  The veteran is active in 
his community in a number of ways to include being a 
weatherman and by attending The American Legion and VFW 
posts.  The veteran was given GAF scores primarily of 55-60 
throughout the period from 1998 to 2003, a general indicator 
of moderate symptoms as noted above.  He was assigned a GAF 
score of 50 in February 2004; however, this was directly 
related to a then current event involving the sudden loss of 
his hunting dog.

The veteran is in receipt of disability benefits from SSA; 
however, only orthopedic disabilities were considered by the 
SSA.  The veteran was award TDIU benefits in April 1999, 
again because of limitations imposed by his service-connected 
back and knee disabilities.

The veteran's PTSD symptomatology does not support an 
increased rating to 70 percent.  The veteran simply does not 
exhibit the symptomatology typical of a 70 percent rating, 
such as suicidal ideation, obsessional rituals, which 
interfere with routine activities, speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  Accordingly, his claim for a 
rating in excess of 50 percent is denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for alcohol abuse on a secondary basis or 
a rating in excess of 50 percent for PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VA has issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran filed a claim for the issues 
on appeal in 1997.  He has provided the necessary information 
to complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

Even though the veteran's claim was submitted in 1997, prior 
to the enactment of the VCAA, he has been provided with 
notice of the basis for the denial of his claim by way of 
rating decisions, statement of the case, and supplemental 
statements of the case.

The veteran's attorney submitted a brief to the Court that 
demonstrated awareness of the evidence necessary to establish 
service connection for alcohol abuse and an increased rating 
for service-connected PTSD.

The Court remanded the case for additional development, to 
include the provision of the notices required by the VCAA.  
The Board wrote to the veteran in March 2003 and provided him 
a copy of the VCAA.  As a result of the CAFC decision noted 
in the Introduction, the veteran's case was remanded to the 
RO to comply with the Court's order in addition to other 
development.

The RO wrote to the veteran in December 2003.  The veteran 
was apprised of the evidence needed to substantiate his claim 
for service connection and an increased rating.  He was 
advised of the evidence already of record.  He was informed 
what evidence VA would obtain and what evidence he should 
submit, or request assistance in obtaining from VA.  

The veteran did not respond to the RO's letter.  

The veteran was issued a supplemental statement of the case 
in March 2004 that addressed the development and status of 
his case through that date.  His attorney representative 
responded in April 2004 and asked that the case be 
immediately docketed on appeal to the Board.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided multiple notices regarding the 
type of evidence needed to substantiate his claims.  He did 
not identify or provide any additional information or 
evidence to support his claims.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  The 
veteran was afforded VA examinations, and an extensive amount 
of VA treatment records were obtained and associated with the 
claims file.

The Board notes that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a [claimant] wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Here, the 
Board and the RO complied with the direction from the Court 
in its order of May 2001.  The veteran was provided with the 
appropriate notice as required by the VCAA.  Efforts were 
made to assist in the development of the claim.  
Unfortunately, the veteran did not respond to VA's efforts to 
assist him.  He failed to report for a scheduled VA 
examination.  Neither he nor his attorney provided any 
additional evidence or identified any source of information 
or evidence that would substantiate the veteran's claim. 

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

Entitlement to service connection for alcohol abuse as 
secondary to service-connected PTSD is denied.

Entitlement to a rating excess of 50 percent for service-
connected PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



